11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                              JUDGMENT ON REMAND



Kimberly Anne Hutson,                       * From the 32nd District Court
                                              of Nolan County,
                                              Trial Court No. 12371.

Vs. No. 11-19-00037-CR                      * July 8, 2021

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court (1) to reflect court costs of $364.00
(deleting the DNA community supervision fee of $34.00 and the time payment fee
of $25.00) and (2) to delete the following language: “$180.00 restitution to the
Texas Department of Public Safety Crime Laboratory, Abilene, Texas; $______
attorney[’]s fees; and $50.00 Crime Stoppers”; “RESTITUTION: $180.00”; and
“CRIME STOPPERS: $50.00.” As modified, we affirm the trial court’s judgment.